FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

CHERYL BLANCHARD,                      
                Plaintiff-Appellant,
                v.                           No. 06-35388
MORTON SCHOOL DISTRICT; RUSS
DAVIS, Superintendent; REGINE                 D.C. No.
                                           CV-02-05101-FDB
ALEKSUNAS, SE Teacher; JIM
                                              OPINION
GROSSMAN, SLP; ROBYN GOODWIN,
Principal,
             Defendants-Appellees.
                                       
       Appeal from the United States District Court
          for the Western District of Washington
       Franklin D. Burgess, District Judge, Presiding

                   Argued and Submitted
              July 31, 2007—Portland, Oregon

                 Filed September 20, 2007

     Before: Mary M. Schroeder, Chief Circuit Judge,
  Alfred T. Goodwin and Susan P. Graber, Circuit Judges.

             Opinion by Chief Judge Schroeder




                            12815
            BLANCHARD v. MORTON SCHOOL DISTRICT         12817


                         COUNSEL

Lonnie Davis, Disabilities Law Project, Seattle, Washington,
for the plaintiff-appellant.

Jocelyn J. Lyman, Law, Lyman, Daniel, Kamerrer & Bog-
danovich, P.S., Olympia, Washington, for the defendants-
appellees.


                         OPINION

SCHROEDER, Chief Circuit Judge:

   Plaintiff-Appellant Cheryl Blanchard seeks damages to
compensate her for lost income and the emotional distress she
experienced during her ultimately successful efforts to obtain
benefits for her son under the Individuals with Disabilities
Education Act (“IDEA”), 20 U.S.C. §§ 1400-1482. When this
matter was before us previously, we reversed the district
court’s dismissal for failure to exhaust administrative reme-
dies. Blanchard v. Morton Sch. Dist., 420 F.3d 918 (9th Cir.
12818        BLANCHARD v. MORTON SCHOOL DISTRICT
2005) (“Blanchard I”). We held that, because Blanchard
sought damages on her own behalf rather than her son’s, no
administrative remedies existed. Id. at 921-22. We expressed
no opinion on the merits of her claim. Id. at 922.

   On remand, the district court granted summary judgment
for Defendants, holding that Blanchard had no individual
rights under the IDEA and that the IDEA’s enforcement
scheme did not contemplate the damages she seeks. It further
held that, because Blanchard is not a qualified individual with
a disability, her claim is not cognizable under either title II of
the Americans with Disabilities Act of 1990 (“ADA”), 42
U.S.C. § 12132, or section 504 of the Rehabilitation Act of
1973, 29 U.S.C. § 794(a). See 42 U.S.C. § 12132; 29 U.S.C.
§ 705(20).

   After the district court’s entry of summary judgment, how-
ever, the United States Supreme Court held that parents do
have individually enforceable substantive rights under the
IDEA. Winkelman ex rel. Winkelman v. Parma City Sch.
Dist., 127 S. Ct. 1994, 1999 (2007). The Court said that those
rights were sufficient to permit a parent to appear pro se in
pursuit of IDEA remedies to secure for a child the free appro-
priate public education guaranteed under § 1415 of the IDEA.
Id. at 2005.

   [1] We have held that money damages are not available
under the IDEA for the pain and suffering of a disabled child.
Witte ex rel. Witte v. Clark County Sch. Dist., 197 F.3d 1271,
1275 (9th Cir. 1999). The question before us now is whether
42 U.S.C. § 1983 creates a cause of action for money dam-
ages under the IDEA for the lost earnings and suffering of a
parent pursuing IDEA relief. We hold that it does not. We
affirm the district court’s judgment in favor of the school dis-
trict after taking into account the intervening Supreme Court
decision in Winkelman.

  [2] Section 1983 does not in itself create any right under
federal law. It provides remedies for violations of federal
               BLANCHARD v. MORTON SCHOOL DISTRICT                     12819
rights only where a “federal statute creates an individually
enforceable right in the class of beneficiaries to which [plain-
tiff] belongs.” City of Rancho Palos Verdes v. Abrams, 544
U.S. 113, 120 (2005).

   [3] In Winkelman, 127 S. Ct. at 1999, the Supreme Court
provided a thorough analysis of the IDEA’s “interlocking stat-
utory” enforcement scheme. The Court catalogued the
IDEA’s numerous provisions creating substantive rights, and
it concluded that the statute confers those rights on the parents
of disabled children as well as on the children themselves. Id.
at 2000-05. Notably, all the rights created by the statute,
including the rights to reimbursement of expenses and to
recovery of attorney’s fees, relate to necessary efforts to
secure a child’s free appropriate public education. See 20
U.S.C. § 1400(d)(1)(A)-(B) (stating that the IDEA’s substan-
tive and procedural protections exist in order to “ensure that
all children with disabilities have available to them a free
appropriate public education,” and to protect the rights of the
parents of such children in the process of ensuring the chil-
dren’s access to education); 20 U.S.C. § 1415(b)(6) (provid-
ing a judicial remedy for violations of any right “relating to
the identification, evaluation, or educational placement of [a]
child”).

   [4] In Smith v. Robinson, 468 U.S. 992, 1013 (1984), the
Supreme Court held that the Education of the Handicapped
Act (“EHA”), the predecessor to the IDEA, was the exclusive
means of remedying violations of the rights it guaranteed. In
response, Congress amended the statute to include what now
is 20 U.S.C. § 1415(l).1 Handicapped Children’s Protection
Act of 1986, Pub. L. No. 99-372, § 3, 100 Stat. 796, 797.
  1
   “Nothing in this chapter shall be construed to restrict or limit the rights,
procedures, and remedies available under the Constitution, the Americans
with Disabilities Act of 1990, title V of the Rehabilitation Act of 1973, or
other Federal laws protecting the rights of children with disabilities . . . .”
20 U.S.C. § 1415(l) (citations omitted).
12820          BLANCHARD v. MORTON SCHOOL DISTRICT
There is an existing circuit split on whether, with the amend-
ment, Congress intended the IDEA rights to be enforceable
under § 1983.2 The First, Third, Fourth, and Tenth Circuits
have held that Congress did not so intend.3 The Second and
Seventh Circuits have held that Congress did so intend.4 The
Eighth Circuit has holdings going both ways.5 We are per-
suaded by the recent thoughtful, well-reasoned opinion of the
Third Circuit. See A.W. v. Jersey City Pub. Sch., 486 F.3d
791, 797-803 (3d Cir. 2007) (en banc) (surveying the existing
circuit split and analyzing recent Supreme Court precedent on
the availability of § 1983 as a remedy for violation of a fed-
eral statute).6 In A.W., the Third Circuit overruled its prior
authority to the contrary and held:

      The IDEA includes a judicial remedy for violations
  2
     In Department of Education v. Katherine D., 727 F.2d 809, 820 (9th
Cir. 1984), we held that the EHA’s “comprehensive and exclusive reme-
dial scheme . . . precludes reliance upon a cause of action under section
1983.” However, we decided Katherine D. before Congress amended the
IDEA. Consequently, although our holding today is consistent with it,
Katherine D. cannot answer the question of what Congress intended when
it amended the IDEA.
   3
     Diaz-Fonseca v. Puerto Rico, 451 F.3d 13, 28 (1st Cir. 2006); A.W. v.
Jersey City Pub. Sch., 486 F.3d 791, 803 (3d Cir. 2007) (en banc); Sellers
v. Sch. Bd., 141 F.3d 524, 529 (4th Cir. 1998); Padilla v. Sch. Dist. No.
1, 233 F.3d 1268, 1273 (10th Cir. 2000).
   4
     Mrs. W. v. Tirozzi, 832 F.2d 748, 755 (2d Cir. 1987); Marie O. v.
Edgar, 131 F.3d 610, 622 (7th Cir. 1997).
   5
     Compare Digre v. Roseville Sch. Indep. Dist. No. 623, 841 F.2d 245,
250 (8th Cir. 1988) (“Mrs. Digre was entitled to bring a section 1983
action based on alleged violations of the [predecessor to the IDEA] . . . .”),
with Heidemann v. Rother, 84 F.3d 1021, 1033 (8th Cir. 1996) (“We now
hold as a matter of law that plaintiffs in the present case cannot recover
general or punitive damages [under § 1983] arising out of defendants’
alleged violations of the IDEA . . . .”; failing even to mention or cite
Digre).
   6
     We note that the holdings of the Second and Seventh Circuits predate
recent Supreme Court precedent on the availability of § 1983 actions, and
the Second Circuit’s opinion does not discuss congressional intent at all.
            BLANCHARD v. MORTON SCHOOL DISTRICT           12821
    of any right “relating to the identification, evalua-
    tion, or educational placement of [a] child, or the
    provision of a free appropriate public education to
    such child.” § 1415(b)(6). Given this comprehensive
    scheme, Congress did not intend § 1983 to be avail-
    able to remedy violations of the IDEA . . . .

Id. at 803 (alteration in original). We now join the First,
Third, Fourth, and Tenth Circuits and hold that the compre-
hensive enforcement scheme of the IDEA evidences Con-
gress’ intent to preclude a § 1983 claim for the violation of
rights under the IDEA.

   [5] Therefore, in light of Winkelman, the district court was
not correct in ruling that the IDEA creates no individual rights
in parents. However, insofar as the district court held that
IDEA does not contemplate the remedy Blanchard seeks and
in that regard creates no right enforceable under § 1983, the
district court must be affirmed.

   Blanchard also asserts claims under section 504 of the
Rehabilitation Act of 1973, 29 U.S.C. § 794(a), and title II of
the ADA, 42 U.S.C. § 12132. Under either statute, she must
demonstrate that she is a “qualified individual with a disabili-
ty.” 29 U.S.C. § 705(20); 42 U.S.C. § 12132.

   [6] Blanchard does not contend that she, rather than her
son, is the qualified individual with a disability for whom the
ADA and the Rehabilitation Act of 1973 created enforceable
rights. She offers us no judicial precedent or statutory author-
ity suggesting that she is otherwise a beneficiary of the rights
created by the ADA and the Rehabilitation Act. The district
court was correct in concluding that Blanchard cannot main-
tain an individual cause of action under either statute.

  The judgment of the district court is AFFIRMED.